UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended: September30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-26887 Silicon Image, Inc. (Exact name of registrant as specified in its charter) Delaware 77-0396307 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. Number) 1140 East Arques Avenue, Sunnyvale, California 94085 (Address of principal executive office)(Zip Code) (408) 616-4000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox CLASS OUTSTANDING AT September 30, 2011 Common Stock, $0.001 par value 1 SILICON IMAGE, INC. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2011 Table of Contents Part I FINANCIAL INFORMATION Item 1 Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 Quantitative and Qualitative Disclosures About Market Risk 26 Item 4 Controls and Procedures 27 Part II OTHER INFORMATION 27 Item 1 Legal Proceedings 27 Item 1A Risk Factors 27 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3 Defaults Upon Senior Securities 40 Item 4 Reserved 40 Item 5 Other Information 40 Item 6 Exhibits 41 Signature 42 EXHIBIT 31.01 EXHIBIT 31.02 EXHIBIT 32.01 EXHIBIT 32.02 2 Table of Contents Part I. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS (Unaudited) SILICON IMAGE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) (unaudited) September 30, 2011 December 31, 2010 ASSETS Current Assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowances for doubtful accounts of$1,516 at September 30, 2011 and $1,620at December 31, 2010 Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property and equipment, net Deferred income taxes, non-current Intangible assets, net (Notes 14 and 15) - Goodwill(Notes 14 and 15) - Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued and other current liabilities Deferred margin on sales to distributors Deferred license revenue Total current liabilities Other long-term liabilities Total liabilities Commitments and contingencies(Note 9) Stockholders’ Equity: Convertible preferred stock, par value $0.001; 5,000,000shares authorized; no shares issued or outstanding - - Common stock, par value $0.001; 150,000,000 shares authorized; shares issued and outstanding: 82,005,362 at September 30, 2011 and 78,191,027 at December 31, 2010 98 95 Additional paid-in capital Treasury stock, 17,606,926 shares at September 30, 2011 and 17,076,173 shares at December 31, 2010 ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 Table of Contents SILICON IMAGE, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue: Product $ Licensing Total revenue Cost of revenue and operating expenses: Cost of product revenue (1) Cost of licensing revenue 67 Research and development (2) Selling, general and administrative (3) Amortization of intangible assets 37 Restructuring expense (Note 5) 99 Total cost of revenue and operating expenses Income from operations Interest income and other, net Income before provision for income taxes Income tax expense Net income (loss) $ $ $ ) $ Net income (loss) per share – basic and diluted $ $ $ ) $ Weighted average shares – basic Weighted average shares – diluted (1) Includes stock-based compensation expense $ (2) Includes stock-based compensation expense $ (3) Includes stock-based compensation expense $ See accompanying Notes to Condensed Consolidated Financial Statements. 4 Table of Contents SILICON IMAGE, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Nine Months Ended September 30, Cash flows from operating activities: Netincome (loss) $ ) $ Adjustments to reconcile net income (loss) to cash provided by (used in) operating activities: Stock-based compensation expense Depreciation Amortization of investment premium Tax benefits from employee stock-based transactions - Excess tax benefits from employee stock-based transactions ) - Amortization of intangible assets Realized gain on sale of short-term investments ) ) Asset impairment due to restructuring - Others 50 Changes in assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets Accounts payable Accrued and other liabilities 69 ) Deferred license revenue ) Deferred margin on sales to distributors ) Cash provided by (used in) operating activities ) Cash flows from investing activities: Proceeds from maturities and sales of short-term investments Purchases of short-term investments ) ) Cash used in business acquisitions, net of cash acquired ) - Purchases of property and equipment ) ) Investment in a privately-held company ) - Other investing activities ) ) Cashprovided by (used in) investing activities ) Cash flows from financing activities: Proceeds from issuances of common stock, net Excess tax benefits from employee stock-based transactions - Repurchases of restricted stock units for income tax withholding ) ) Payment of a line of credit assumed in business acquisition ) - Payments for vendor financed purchases of software and intangibles - ) Cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) Net increase in cash and cash equivalents Cash and cash equivalents — beginning of period Cash and cash equivalents — end of period $ $ Supplemental cash flow information: Common stock issued in connection with business acquisition (1.3 million shares issued) $ $ - Restricted stock units vested $ $ Net refund (cash payment) for income taxes $ ) $ Property and equipment purchased but not paid for $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 5 Table of Contents SILICON IMAGE, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (UNAUDITED) 1.BASIS OF PRESENTATION In the opinion of management, the accompanying unaudited condensed consolidated financial statements of Silicon Image, Inc. (the “Company”, “Silicon Image”, “we” or “our”) included herein have been prepared on a basis consistent with our December 31, 2010 audited financial statements and include all adjustments, consisting of normal recurring adjustments, necessary to fairly state the condensed consolidated balance sheets of Silicon Image and our subsidiaries as ofSeptember 30, 2011 and December 31, 2010 and the related condensed consolidated statements of operations for the three and nine months ended September 30, 2011 and 2010 and the related condensed consolidated statements of cash flows for the nine months ended September 30, 2011 and 2010. All significant intercompany accounts and transactions have been eliminated. These interim financial statements should be read in conjunction with the audited financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended December 31, 2010. Financial results for the three and nine months ended September 30, 2011 are not necessarily indicative of future financial results. 2.RECENT ACCOUNTING PRONOUNCEMENTS In September2011, Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (ASU) No.2011-08, Testing Goodwill for Impairment (Accounting Standards Codification (ASC) Topic 350). Under the amendments in this ASU, an entity has the option to first assess qualitative factors to determine whether the existence of events or circumstances leads to a determination that it is more likely than not that the fair value of a reporting unit is less than its carrying amount. If, after assessing the totality of events or circumstances, an entity determines it is not more likely than not that the fair value of a reporting unit is less than its carrying amount, then performing the two-step impairment test is unnecessary. However, if an entity concludes otherwise, then it is required to perform the first step of the two-step impairment test by calculating the fair value of the reporting unit and comparing the fair value with the carrying amount of the reporting unit. If the carrying amount of a reporting unit exceeds its fair value, then the entity is required to perform the second step of the goodwill impairment test to measure the amount of the impairment loss, if any. Under the amendments in this ASU, an entity has also the option to bypass the qualitative assessment for any reporting unit in any period and proceed directly to performing the first step of the two-step goodwill impairment test. An entity may resume performing the qualitative assessment in any subsequent period. The amendments are effective for annual goodwill impairment tests performed for fiscal years beginning after December 15, 2011. Early adoption is permitted. In June2011, FASB issued ASU No.2011-05, Comprehensive Income (ASC Topic 220). This ASU provides the guidance on the presentation of comprehensive income, which eliminates the current option to report other comprehensive income and its components in the statement of changes in equity. The guidance allows two presentation alternatives: (1)present items of net income and other comprehensive income in one continuous statement, referred to as the statement of comprehensive income; or (2)in two separate, but consecutive, statements of net income and other comprehensive income. This guidance is effective as of the beginning of a fiscal year that begins after December15, 2011. Early adoption is permitted, but full retrospective application is required under both presentation alternatives. This Company is currently evaluating which presentation alternative it will utilize. In May2011, FASB issued ASU No. 2011-04, Fair Value Measurements (ASC Topic 820). This ASU provides additional guidance on fair value disclosures. This guidance contains certain updates to the measurement guidance as well as enhanced disclosure requirements. The most significant change in disclosures is an expansion of the information required for “Level 3” measurements including enhanced disclosure for: (1)the valuation processes used by the reporting entity; and (2)the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs, if any. This guidance is effective for interim and annual periods beginning on or after December15, 2011, with early adoption prohibited. Other than requiring additional disclosures on the Company’s “Level 3” disclosures, the adoption of this new guidance will not have a material impact on the Company’s consolidated results of operations and financial position. In December2010, FASB issued ASU No.2010-29, Business Combinations (ASC Topic 805). The amendments in this update specify that if a public entity presents comparative financial statements, the entity should disclose revenue and earnings of the combined entity as though the business combination(s) that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period. The amendments also improve the usefulness of the pro forma revenue and earnings disclosures by requiring a description of the nature and amount of material, nonrecurring pro forma adjustments that are directly attributable to the business combination(s). The provisions under this ASU became effective for the Company beginning in fiscal year 2011. See Note 14 for the business acquisition related disclosures following this ASU guidance. In January2010, FASB issued ASU No.2010-06, Fair Value Measurements and Disclosures (ASC Topic 820) — Improving Disclosures About Fair Value Measurements. The ASU requires new disclosures about transfers into and out of Levels 1 and 2 and separate disclosures about purchases, sales, issuances, and settlements relating to Level 3 measurements. It also clarifies existing fair value disclosures about the level of disaggregation and about inputs and valuation techniques used to measure fair value. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. The provisions under this ASU became effective for the Company beginning in fiscal year 2011. Other than requiring additional disclosures, the adoption of this new guidance did not have a material impact on the Company’s consolidated results of operations and financial position. 6 Table of Contents Adoption of FASB issued ASU No.2009-13, Revenue Recognition (ASC Topic 605) - Multiple-Deliverable Revenue Arrangements In October2009, FASB issued ASU No.2009-13, Revenue Recognition (ASC Topic 605)- Multiple-Deliverable Revenue Arrangements, a consensus of the FASB Emerging Issues Task Force. This guidance modifies the fair value requirements of ASC subtopic 605-25, Revenue Recognition-Multiple Element Arrangements by allowing the use of the “best estimate of selling price” in addition to vendor-specific objective evidence (VSOE) and verifiable objective evidence (VOE) (now referred to as TPE standing for third-party evidence) for determining the selling price of a deliverable. A vendor is now required to use its best estimate of the selling price when VSOE or TPE of the selling price cannot be determined. In addition, the residual method of allocating arrangement consideration is no longer permitted. This update requires expanded qualitative and quantitative disclosures and became effective for the Company’s first quarter of fiscal year 2011. The Company adopted the provisions under this update beginning in fiscal year 2011. As a result of the adoption of ASU 2009-13, revenue for the three and nine months ended September30, 2011 was approximately $68,000 and$481,000, respectively, higher than the revenue that would have been recorded under the previous accounting rules. As a result of the adoption of ASU 2009-13, the Company adopted the following accounting policy on licensing revenue recognition: The Company derives revenue from the license of its intellectual property (IP). The Company enters into IP licensing agreements that generally provide licensees the right to incorporate its IP components in their products with terms and conditions that vary by licensee. Revenue earned under contracts with the Company’s licensees is classified as licensing revenue. The Company’s IP licensing agreements generally include multiple elements, which may include one or more off-the-shelf and/or customized IP licenses bundled with support services covering a fixed period of time, usually one year. For such multiple element IP licensing arrangements, the Company follows the guidance in FASB ASU No.2009-13, Revenue Recognition (ASC Topic 605) - Multiple-Deliverable Revenue Arrangements, to determine whether there is more than one unit of accounting. For multiple-element arrangements the Company allocates revenue to all deliverables based on their relative selling prices. In such circumstances, the Company uses a hierarchy to determine the selling price to be used for allocating revenue to deliverables: (i)vendor-specific objective evidence of fair value (VSOE), (ii)third-party evidence of selling price (TPE), and (iii)best estimate of the selling price (ESP). VSOE generally exists only when the Company sells the deliverable separately and is the price actually charged by the Company for that deliverable. ESPs reflect the Company’s best estimates of what the selling prices of elements would be if they were sold regularly on a stand-alone basis. For the elements of IP licensing agreements the Company concluded that VSOE exists only for its support services based on periodic stand-alone renewals. For all other elements in IP licensing agreements, the Company concluded that no VSOE or TPE exists because these elementsare almost never sold on a stand-alone basis by the Company or its competitors. The Company’s process for determining its ESP for deliverables without VSOE or TPE considers multiple factors that may vary depending upon the unique facts and circumstances related to each deliverable. The key factors considered by the Company in developing the ESPs include prices charged by the Company for similar offerings, if any, the Company’s historical pricing practices, the nature and complexity of different technologies being licensed. Amounts allocated to the delivered off-the-shelf IP licenses are recognized at the time of sale provided the other conditions for revenue recognition have been met. Amounts allocated to the customized IP licenses are recognized by percentage of completion or completed contract method depending on the nature of the customization project. Amounts allocated to the support services are deferred and recognized on a straight-line basis over the support period, usually one year. 3.SIGNIFICANT ACCOUNTING POLICIES The preparation of financial statements in conformity with generally accepted accounting principles requires us to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ materially from these estimates. Areas where significant judgment and estimates are applied include revenue recognition, stock based compensation, cash equivalents and short-term investments,inventory valuation, realization of long lived assets, including goodwill and intangibles, income taxes, deferred tax assets, restructuring liabilities and legal matters. The condensed consolidated financial statements include the accounts of Silicon Image, Inc. and its subsidiaries after elimination of all intercompany balances and transactions. Except for the new accounting policy on licensing revenue as set out above, no other changes have been made to the significant policies that the Company disclosed in the “Significant Accounting Policies” in its Annual Report on Form 10-K for the year ended December 31, 2010. 7 Table of Contents 4.STOCK-BASED COMPENSATION The Company has a share-based compensation program that provides its Board of Directors with broad discretion in creating equity incentives for employees, officers and non-employee board members. This program includes incentive and non-statutory stock option grants and restricted stock units (RSUs) for employees, and an automatic grant program for non-employee board members pursuant to which such individuals will receive grants at designated intervals over their period of board service. These awards are granted under the stockholder approved 2008 Equity Incentive Plan. Grants under the discretionary grant program generally vest as follows: 25% of the shares vest on the first anniversary of the vesting commencement date and the remaining 75% vest proportionately each month over the next 36 months of continued service. Stock option grants to non-employee members of our board vest monthly, over periods not to exceed four years. Some options provide for accelerated vesting if certain identified milestones are achieved, upon a termination of employment or upon a change in control of the Company. RSU grants generally vest over a one to four-year period and certain of the RSU grants also have performance based vesting criteria. Additionally, our Employee Stock Purchase Plan (ESPP) that allows employees to purchase shares of common stock at the lower of 85% of the fair market value on the commencement date of the six-month offering period or on the last day of the six-month offering period. Valuation and Expense Information Under Stock-based Compensation Share-based compensation expense recognized under FASB ASC No. 718-10-30, Initial Measurement of Stock Compensation, consists primarily of expenses for the share-based awards discussed above. The fair value of each option grant is estimated on the date of grant using the Black-Scholes- Merton option valuation model and the straight-line attribution approach with the following assumptions: Three Months Ended September 30, Nine Months Ended September 30, Employee stock option plans: Expected life in years Expected volatility % Risk-free interest rate % Expected dividends none none none none Weighted average fair value $ Employee Stock Purchase Plan: Expected life in years Expected volatility % Risk-free interest rate % Expected dividends none none none none Weighted average fair value $ Valuation and amortization method— The Company estimates the fair value of stock options granted using the Black-Scholes-Merton option valuation model and a single option award approach. This fair value is then amortized on a straight-line basis over the requisite service periods of the awards, which is generally the vesting period. Expected Life— The expected life of the options represents the estimated period of time until exercised and is based on historical experience of similar awards, giving consideration to the contractual terms, vesting schedules, and expectations of future employee behavior. The expected term for the ESPP is based on the term of the purchase period. Expected Volatility— The volatility rate is based on the Company’s historical common stock volatility derived from historical stock price data for historical periods commensurate with the options’ expected life. Risk-Free Interest Rate—The risk-free interest rate is based on the implied yield currently available on United States Treasury zero-coupon issues with a term equal to the expected life at the date of grant of the options. Expected Dividend— The expected dividend is based on our history and expected dividend payouts. The expected dividend yield is zero as the Company has historically paid no dividends and does not anticipate dividends to be paid in the future. As required by FASB ASC 718-10-35, Subsequent Measurement of Stock Compensation, management made an estimate of expected forfeitures and is recognizing stock-based compensation expense only for those equity awards expected to vest. For the three months ended September 30, 2011 and 2010, 297,302 and 637,491 shares of common stock were purchased under the ESPP program, respectively. For the nine months ended September 30, 2011 and 2010, 811,413 and 1,233,976 shares were purchased under the ESPP program, respectively. At September 30, 2011, the Company had $547,000 of total unrecognized compensation expense, net of estimated forfeitures under the ESPP program. The unamortized compensation expense will be amortized on a straight-line basis over a period of approximately 4.5 months. 8 Table of Contents Stock Options Activity The following is a summary of activity under the Company’s stock option plans during the nine months ended September 30, 2011, excluding RSUs (in thousands, except weighted average exercise price): Weighted Weighted Average Average Exercise Remaining Aggregate Number of Price per Contractual Intrinsic Shares Share Terms in Years Value At January 1, 2011 $ Granted Forfeitures and cancellations ) Exercised ) At September 30, 2011 $ $ Vested and expected to vest at September30, 2011 $ $ Exercisable at September 30, 2011 $ $ The aggregate intrinsic value in the table above represents the total pre-tax intrinsic value that option holders would have received had all option holders exercised their options on September30, 2011. The aggregate intrinsic value is the difference between the Company's closing stock price on the last trading day of the third quarter of fiscal 2011 and the exercise price, multiplied by the number of outstanding or exercisable in-the-money options. The aggregate intrinsic value excludes the effect of stock options that have a zero intrinsic value. The total pre-tax intrinsic value of options exercised, representing the difference between the fair market value of the Company’s common stock on the date of the exercise and the exercise price of each option, for the three and nine months ended September30, 2011 was $234,000 and $2.9 million, respectively, and was $395,000 and $405,000 for the three and nine months ended September 30, 2010, respectively.The total grant date fair value of the options which vested was $255,000 and $1.1 million during the three and nine months ended September 30, 2011, respectively, and $1.0million and $4.0 million during the three and nine months ended September 30, 2010, respectively. At September 30, 2011, the total unrecognized pre-tax stock-based compensation expense related to stock options, which the Company expects to recognize over the remaining weighted-average vesting period of 2.91 years, was $5.4 million, net of estimated forfeitures. Restricted Stock Units The RSUs that the Company grants to its employees typically vest ratably over a certain period of time, subject to the employee’s continuing service to the Company over that period. RSUs granted to non-executive employees typically vest over a four-year period. RSUs granted to executive officers typically vest over a period of between one andfour years. RSUs are converted into shares of the Company’s common stock upon vesting on a one-for-one basis. The cost of the RSUs is determined using the fair value of the Company’s common stock on the date of the grant. Compensation is recognized on a straight-line basis over the requisite service period of each grant adjusted for estimated forfeitures. Each RSU award granted from the 2008 Plan will reduce the number of options available for issuance by 1.5 shares. A summary of activity with respect to the Company’s RSUs during the nine months ended September 30, 2011 is as follows: (in thousands): Number of Units Weighted- Average Grant Date Fair Value Per Share Outstanding at January 1, 2011 $ Granted Vested ) Forfeitures and cancellations ) Outstanding at September 30, 2011 $ The total grant date fair value of the RSUs that vested during the three and nine months ended September30, 2011 was $3.8 million and $5.5 million, respectively, and $47,000 and $4.5 million for the three and nine months ended September30, 2010, respectively. Of the 2,970,000 RSUs outstanding as of September 30, 2011, approximately 2,293,000 units are expected to vest after considering the applicable forfeiture rate. At September 30, 2011, the total unrecognized pre-tax stock-based compensation expense related to non-vested RSUs, which the Company expects to recognize over the remaining weighted-average vesting period of 2.33 years, was $8.8 million, net of estimated forfeitures. During the three months ended September 30, 2011 and 2010, the Company repurchased 354,293 and 2,979 shares of stock, respectively, for an aggregate value of $1.8 million and $11,000, respectively, from the employees upon the vesting of their RSUs that were granted under the Company’s 2008 Equity Incentive Plan to satisfy the employees’ minimum statutory tax withholding requirement. During the nine months ended September 30, 2011 and 2010, the Company repurchased 530,753 and 441,546 shares of stock, respectively, for an aggregate value of $3.3 million and $1.2 million, respectively.The Company will continue to repurchase shares of stock from employees as their RSUs vest to satisfy the employees’ minimum statutory tax withholding requirement. Stock-based Compensation Expense The table below shows total stock-based compensation expense included in the Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2011 and 2010 (in thousands): Three Months Ended September 30, Nine Months Ended September 30, Cost of sales $ Research and development Selling, general and administrative Total stock-based compensation expense $ No income tax effect is shown due to the full valuation allowance. 9 Table of Contents 5.RESTRUCTURING CHARGES AND EXIT COSTS For the three and nine months ended September 30, 2011, the Company recorded restructuring expense of approximately $0.4 million and $1.5 million, respectively, which primarily consisted of severance and benefits of terminated employees and cost relating to operating lease commitments on exited facilities relating to SiBEAM acquisition. For the three and nine months ended September 30, 2010, the Company recorded restructuring expense of approximately $0.1 million and $1.0 million, respectively, which was primarily related to operating lease commitments on exited facilities, impairment of certain fixed assets, and legal and other restructuring related costs which were recognized as incurred. Thetable belowsummarizes the Company’s restructuring activities for the nine months ended September30, 2011 (in thousands): Employee Severance and Benefits Operating Lease and Other Agreements Cancellation Total Accrued restructuring balance as of January 1, 2011 $
